DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 12/06/2021 has been entered. Claims 1, 3, 8-9 and 11-18 are pending in the instant patent application. Claims 1, 11, 13 and 14 are amended. Claims 2, 4-7 and 10 are cancelled. Claims 17 and 18 are new. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
In addition, Applicant’s amendments have necessitated new grounds of rejection under 35 USC 112(b).
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s assertion that the claims as currently written do not recite an abstract idea under Step 2A, Prong One, Examiner respectfully disagrees. Examiner considered each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for§ 101 eligibility. Examiner 
Applicant argues that the current claims are similar and should be patent eligible because they are similar to Claim 1 of Example 37. Examiner respectfully disagrees. In example 37, claim 1 was deemed eligible because it was not directed to an abstract idea or any other judicial exception. The claims, as currently written are still directed to the groupings of abstract ideas. In addition, Applicant argues that the current claims integrate the recited judicial exception into a practical application, Examiner respectfully disagrees. The claims as written still recite generic computing devices implemented on a personal computer to carry out an abstract idea. Thus the claims do not recite significantly more. 
Regarding Step 2A Prong Two, in analyzing the claims and in light of the Applicant's remarks, the alleged improvement is not reflected in the claims nor demonstrates that it improves the relevant existing technology. Applicant has also asserted that there is an improvement in the functioning of the computer or technology or technical field. Examiner respectfully disagrees. When analyzing the 
Regarding Example 42, Claim 1 of Example 42 as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In contrast, the present claim is silent and not comparable to the improvements cited in Claim 1 of Example 42. Unlike Example 42, Examiner finds present claims aren’t an improvement to an existing business process or improvement to a technology, technological field or computer-related technology. The judicial exception recited in the present claims is not integrated into a practical application because the elements used in the steps of the claim are merely generic computing devices implemented on a personal computer and mere data gathering.
Regarding Berkeheimer, in short, the Berkheimer Memo states "In a Step 2B analysis, an additional element (or combination of elements) is not well- understood, routine or conventional unless the examiner finds, an expressly supports a rejection in writing with, one or more of the following: 1. A citation to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
	Claims 1 and 13 recite “in real time”. This is a relative term which renders the claim indefinite. The term “in real time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification states “Description will be made by assuming that information relating to a physical condition of the target operator is acquired in real time by using a variety of sensors” and “In the present embodiment, real-time information output from a sensor attached to the target operator is acquired as the state information”. It is unclear what the scope of “in real time” in Claims 1 and 13 is referring to. The dependents of Claims 1 and 13 do not cure these deficiencies and thus are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1, 3, 8-9, 11-12, 16  and 18, they are directed to a device, however the claims are directed to a judicial exception without significantly more. Claims 1, 3, 8-9, 11-12, 16 and 18 are directed to the abstract idea of to acquire operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites acquire operation cost information indicative of 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior taking place, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor and target operation exemplifies the certain activity that is taking place between a person and a computer. Furthermore, the recitation of learning models does not take the claim out of the certain methods of organizing human activity.	
	Accordingly, the claim recites an abstract idea and Claim 18 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a hardware processor, a storage, a first learning model, a second learning model and 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 3, 8-9, 11-12 and 16 include various elements that are not directed to the abstract idea under 2A. These elements include a hardware processor, a storage, a first learning model, a second learning model, a sensor and the generic computing elements described in the applicant's specification in at least Pg 3 line 14 - Pg 4 line 19. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 1, 3, 8-9, 11-12 and 16, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without Significantly more.
	Regarding Claims 13-15 and 17, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 13-15 and 17 are directed to the abstract idea of to acquire operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 recites acquiring operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation and a relationship between a state of an operator and degree of fatigue of the operator due to an operation; 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior taking place, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor and target operation exemplifies the certain activity that is taking place between a person and a computer. Furthermore, the recitation of learning models does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 14 and 17 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a hardware processor, a storage, a first learning model, a second learning model and a sensor. The hardware processor, storage, first learning model, second learning model and sensor are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 13 and 15 include various elements that are not directed to the abstract idea under 2A. These elements include a hardware processor, a storage, a first learning model, a second learning model, a sensor and the generic computing elements described in the applicant's 
	Therefore, Claims 13 and 15, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623